Abatement Order filed July 31, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00287-CV
                                   ____________

    RICHARD ALAN HAASE AND AUDREY LOIS HAASE, Appellants

                                         V.

               SANTANDER CONSUMER USA, INC., Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-197259

                            ABATEMENT ORDER

      On July 16, 2014, appellants notified this court of their intent to file a
petition for writ of mandamus in the Texas Supreme Court challenging this court’s
decision on indigence and requested an abatement. The motion is granted.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 6, 2014. The appeal will be reinstated on this court’s
active docket at that time, or when appellants notify this court of the ruling of the
Texas Supreme Court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM